Citation Nr: 1603482	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-10 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent, for degenerative changes of the right knee.

2.  Entitlement to an increased rating, greater than 10 percent, for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1967 to May 1968 and with the Army from August 1995 to January 2005.  She also had additional service with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these claims in September 2010, before deciding them in August 2014.

The Veteran appealed from the Board's 2014 decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2015 the Court granted a Joint Motion for Remand (JMR) from the Veteran's representative and the VA Secretary.  In the 2014 decision that is the subject of the JMR, the Board had granted separate 10 percent ratings for instability of both knees, and these grants were implemented by the RO in a November 2014 decision.  While the JMR was not expressly limited, it is evident from the substance of the arguments made there-in that the parties did not seek to disturb the grants of separate compensable ratings for instability of the knees.

The issues of entitlement to an increased rating, greater than 30 percent, for complex regional pain syndrome of the feet, to include entitlement to special monthly compensation (SMC) on the basis of loss of use of the feet and/or lower extremities, and entitlement to SMC on the basis of the need for regular aid and attendance, were raised by the record in the July 2015 JMR, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees throughout the period on appeal, to include with consideration of functional limitations due to factors such as pain and pain on motion.

2.  The Veteran's service-connected left knee disability resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees throughout the period on appeal, to include with consideration of functional limitations due to factors such as pain and pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative changes of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings, Generally

The Veteran was previously awarded service connection and assigned initial disability ratings for arthritis and limitation of motion of both right and left knees.  Appeals of the initial ratings are not before the Board; rather the Veteran seeks increased ratings.  In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As discussed in the introduction, separate compensable ratings have been granted and are not subject of the current appeal.  Rather, the issues before the Board are whether higher ratings are warranted for limitation of motion of the knees.  The service-connected right knee disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010 (2015).  The left knee disability is also evaluated as 10 percent disabling, but under 38 C.F.R. § 4.71a, DC 5260-5010.

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is rated under DC 5003 for degenerative arthritis, which itself directs that degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Code for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).

Hyphenated Diagnostic Codes, such as the Code used to rate the left knee, are used when a rating under one diagnostic code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case DC 5260 is used for rating limitation of motion of the knee, while DC 5010 relates to traumatic arthritis, the underlying source of the disability.  

VA regulations provide that normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).  Under DC 5260, a 10 percent rating is assigned for flexion of the leg limited to 45 degrees; a 20 percent rating is assigned for flexion of the leg limited to 30 degrees; and a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  

The Board has also considered whether a separate evaluation is warranted for both limitation of extension and limitation of flexion.  See VAOPGCPREC 9-04 (interpreting that separate ratings may be granted based on compensable limitation of flexion under DC 5260, as well as compensable limitation of extension under DC 5261).  Under DC 5261, a 10 percent rating is assigned for extension of the leg limited to 10 degrees; a 20 percent rating is assigned for extension of the leg limited to 15 degrees; a 30 percent rating is assigned for extension of the leg limited to 20 degrees; a 40 percent rating is assigned for extension of the leg limited to 30 degrees; and a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

After reviewing the entire claims file, the Board finds that degenerative changes of the knees have not been more 10 percent disabling at any time during the period on appeal.  Specifically, even when considering her complaints of pain, pain on motion, and functional loss, service-connected knee disabilities have resulted in flexion limited to no less than 90 degrees and extension limited to no more than 0 degrees 

On VA examination in October 2007, the Veteran complained of pain, weakness, and fatigability, and denied stiffness, swelling, heat or redness, instability or giving way, and lack of endurance.  She reported using a cane and experiencing frequent flare ups of pain, with no additional loss of motion or functional impairment during flare-ups.  The examiner observed a shuffling gait, painful motion, fatigue, lack of endurance, and guarded movement with no instability, incoordination, effusion, redness, or heat.  Range of motion in both knees was from 0 to 90 degrees with pain beginning at 60 degrees, and he further indicated that she lost 40 degrees of motion due to fatigue and lack of endurance.  There was no additional loss of motion on repetitive movement.  The examiner opined that there were no functional limitations on standing or weightbearing, and the only such limitation to walking was a that the Veteran was restricted in the distance she was able to travel.  The examiner diagnosed Reflex Sympathetic Dystrophy (RSD) with sore knees and noted that x-rays were normal.

Sometime around December 2010 or January 2011 the Veteran suffered a fall which apparently exacerbated knee pain, more so on the right than that left.  She underwent a second VA examination in February 2011, at which time she reported bilateral knee pain and severe weekly flare ups - lasting for three to seven days - and inhibiting her ability to function at all.  Flare ups were precipiced by changes in weather and stress, but also occurred without apparent reason.  On examination, the Veteran was unable to stand for more than a few minutes, and unable to walk more than a few yards; she used a cane or wheelchair at all times.

The examiner observed pain, stiffness, weakness, incoordination, decreased speed of motion, warmth, swelling, tenderness, crepitus, and guarding of movement with no episodes of subluxation or dislocation, locking episodes, or effusions.  He noted that the examination was limited by severe pain, and that "[t]he lightest touch to her legs from the knee down causes severe pain and she was not able to cooperate with the exam[ination] because of this."  Extension in both knees was to 0 degrees, with objective evidence of painful motion.  Although range of motion testing was limited due to pain, the examiner did record range of motion measurements to 90 degrees of flexion bilaterally, also with objective evidence of painful motion.  The Veteran was unable to perform repeated movements due to pain, but was able to sit with her knees flexed at 90 degrees.  Bilateral knee x-rays were normal and the examiner diagnosed the Veteran with chronic bilateral knee strain.

The examiner found that painful motion of the knee limited most activities of daily living, include mild limitation in grooming and toileting, moderate limitations in dressing and bathing, and severe limitations in her ability to travel or recreate.  The Veteran was entirely precluded from doing chores, shopping, exercising, or participating in sports activities.  Regarding the matter of additional limits on functional ability on repeated use or during flare ups, the examiner commented that due to "other medical conditions, most specifically, [RSD] and complex regional pain syndrome (CRPS) of the lower legs, it was not possible to perform an examination which would be adequate enough to" address the issue.  In discussing whether service-connected knee disabilities were of such severity as to warrant a restriction of her activities and employment, the examiner reiterated that "it was not possible to completely determine the severity of her knee condition as the examination was so limited," but that it was "her other medical problems, notably the RSD and CRPS [which] would likely reduce her ability to work."

During a VA pain consultation in March 2011 the Veteran reported that she could not "walk very far due to pain," primarily in her feet and knees.  It was for this reason that she typically used a wheelchair, but a cane when at home.

The medical evidence also includes VA treatment records that discuss the Veteran's bilateral knee disabilities and are generally consistent with the VA examinations.  There are no notations of instability in the right knee until a May 2008 diagnosis of internal derangement of the right knee and no such notations for the left knee.  May 2008 US Social Security Administration (SSA) records notes range of motion of the right knee from 0 degrees of extension to 120 degrees of flexion and of the left knee from 0 degrees of extension to 150 degrees of flexion, as well as use of a right knee brace.

As an initial matter, there is no evidence, or even the suggestion of an indication, that there has been any limitation of extension of either knee.  Not only has there been full extension on repeated VA examinations, treatment records more generally reflect fill extension of the knees.  Without evidence of extension functionally limited to 15 degrees motion.  There is also no evidence of flexion limited to 30 degrees or less, as would be needed in order to warrant a rating of greater than 10 percent for limitation of flexion.

With regard to establishing loss of function due to pain and fatigue, there is no indication that the Veteran's associated pain caused functional loss warranting a higher (10 percent) rating under the Diagnostic Codes for limitation of motion of the knee.  The 2007 examiner specifically noted that the onset of pain began at 60 degrees, and that there was no additional loss of motion with repetition.  Even her complaints of fatigue, which were shown at 40 degrees, would not result in a higher rating.  Reference is also made to the findings of the 2011 VA examination wherein the examiner noted the Veteran's complaint of extreme pain on all ranges of motion but that she was ultimately capable of achieving a range of motion from 0 to 90 degrees.  See Mitchell v. Shinseki (there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion).  Moreover, when she was examined by the SSA in May 2008, she had essentially normal range of motion.

The Board had previously, in its vacated August 2014 decision, found that even considering such factors as pain and fatigue in determining the Veteran's level of functional impairment, ratings of greater than 10 percent simply were not warranted at any time during the period on appeal.  In the July 2015 JMR, the parties agreed that the Board had "failed to support its finding that there is no evidence of additional functional loss with an adequate statement of reasons and bases in light of the fact that the [2011] examiner could not perform repetitive motion testing" due to pain.

While true that repetitive-use testing was not performed on VA examination in 2011, it is important to note that the examiner was "[u]nable to adequately assess for instability, motor, sensory, or range of motion" due to severe pain in the lower extremities.  The inability to perform repetitive use testing alone does not render the examination of the knees without probative value to assessing the Veteran's functional limitation of motion, as the Board considers the totally of the clinical picture presented in assessing the knee disabilities.  It is also crucial to recognize that the examiner expressly opined that the severe pain on examination was "due to the [V]eteran's other medical conditions, most specifically, reflex sympathetic dystrophy (RSD) and complex regional pain syndrome (CRPS) of the lower legs."  (emphasis added).  Accordingly, the Board finds that to the extent that there is any additional functional limitation of motion due to pain, the most probative evidence shows that the cause of that pain is from disorders other than the service-connected disabilities on appeal.  Thus, schedular ratings of greater than 10 percent are not warranted.

The Board has next considered whether higher ratings may be assigned on an extraschedular basis.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right and left knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability ratings contemplate her most limited range of motion measurements, including the point at which she experiences pain, and her complaints of instability.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As to the rating for instability, a higher evaluation is available for moderate or severe instability, which the Veteran does not manifest.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected bilateral knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for either knee at any time during the appeals period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to higher evaluations for right and left knee disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Special Monthly Compensation

In the July 2015 JMR, the parties agreed that the Board had failed to address whether the Veteran is entitled to special monthly compensation (SMC) under 38 U.S.C. § 1114 and 38 C.F.R. § 3.350.  Generally speaking, SMC provides for additional levels of compensation above the basic levels of compensation afforded by the schedular rating criteria in 38 C.F.R. Part 4.  These additional levels of compensation are awarded for various types of losses or levels of impairment, due solely to service-connected disabilities, and for specific combinations of such impairments.  The different types of SMC available are commonly referred to by their alphabetic designations, such as SMC(k), SMC(l), etc., which correspond to the paragraphs of 38 U.S.C.A. § 1114 which provides the statutory authority for SMC.  These same paragraphs are codified in VA regulation predominantly at 38 C.F.R. § 3.350(a) - (i).

The JMR recognized that on submission of a February 2008 notice of disagreement, the Veteran limited her appeal to the matters of increased ratings for bilateral knee disabilities, and went on to identify evidence that she is "unable to walk without a cane/wheelchair," "unable to drive," "has weekly flare-ups in her knees that last 3 to 7 days and is not able to function at all during a flare-up," "is not ambulatory," "has used a motorized scooter since at least September 2007," and "cannot perform, or is limited in performing, most activities of daily living."  The parties concluded that "in light of the evidence of the severe effects on her activities of daily living and her inability to ambulate . . . the Board should address whether the evidence of record satisfies the criteria for entitlement to SMC."

Physical examination and radiographic evidence has repeatedly showed that service-connected arthritis of the knees - the only disability on appeal - has been only minimally disabling on its own.  Even when considering additional disability due to factors such as flare ups, arthritis has not caused the Veteran to be unable to ambulate or otherwise limited her entirely from participating in activities of daily living.  The Board recognizes that service-connected complex regional pain syndrome has had a substantial effect on the Veteran's lower extremities - however compensation relating to this disability is not before the Board.  Nonetheless, to the extent that the Veteran's representative is attempting to raise the matter of entitlement to SMC due to complex regional pain syndrome, this represents a new claim for increased compensation, and the Board has accordingly referred this matter to the AOJ in the Introduction section above.
	

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in July 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran appellant included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
 
VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from SSA.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  With regard to those SSA records added to the claims file in September 2014, these are duplicate of SSA records previously associated the claims file, and therefore remand for initial consideration by the AOJ is not necessary. 

The duty to assist was further satisfied by VA examinations in October 2007 and February 2011 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

A rating in excess of 10 percent for degenerative changes of the right knee is denied.	

A rating in excess of 10 percent for degenerative changes of the left knee is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


